Citation Nr: 0429416	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, to include residuals of surgery and 
treatment.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDING OF FACT

The veteran developed squamous cell carcinoma of the left 
tonsil due to exposure to Agent Orange in service.


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil, to include 
residuals of surgery and treatment, was incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1116(a) (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duties to notify and assist, in 
light of the favorable determination contained herein, a 
remand for further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  There is no prejudice to the 
veteran in proceeding to consider the matter on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran asserts that he developed cancer of the left 
tonsil due to his exposure to Agent Orange in service.

The record shows that the veteran served in Vietnam for a 
total of two years and 28 days.  The service medical records 
do not indicate that the veteran ever experienced cancer of 
the left tonsil during service.

An April 1999 biopsy of the veteran's left tonsil revealed 
squamous cell carcinoma.  Biopsies of the veteran's cervical 
lymph nodes, removed in August 1999, did not reveal 
carcinoma.

The veteran submitted a November 1999 letter from his private 
oncologist.  This physician noted that the veteran underwent 
treatment for squamous cell carcinoma involving the left 
tonsil and left cervical lymph nodes.  The physician stated 
that he was a head and neck cancer expert.  He noted that 
while tobacco use is a known major contributor for tonsil 
cancer, the veteran had ceased tobacco use approximately 28 
years previously.  He indicated that the fact that the 
veteran had been exposed to Agent Orange during an extended 
tour of duty in Vietnam may have made a direct contribution 
to his predisposition for tonsilar carcinoma.  He went on to 
say that he was aware that VA identifies a direct link 
between Agent Orange and certain cancers, including those of 
the lungs, larynx, and esophagus.  The physician noted that 
the tonsil resides only a few centimeters away from the 
larynx and is covered by the identical mucosal epithelium 
that covers the entire larynx.  It was his opinion that from 
that vantage point, it would be logical to assume that 
carcinogenic agents, which induce cancers of the larynx, 
could certainly also induce cancer of the tonsil. 

The veteran submitted another letter from his oncologist in 
June 2002.  This physician stated that based on the data 
available, he believed that it was as likely as not that the 
veteran's cancer was caused by his Agent Orange exposure in 
Vietnam.  He noted that it was clearly unusual for a patient 
who had ceased tobacco use over thirty years previously, as 
in the case of the veteran, to develop that type of cancer.  
He went on to state that there is no question that 
carcinogenic agents can contribute to epithelial damage in 
the mucosal membranes of the head and neck, and that squamous 
cancers can subsequently develop from the damaged epithelium.

In August 2002, the RO wrote to the veteran's oncologist 
requesting that he provide medical references such as a 
medical text, treatise or study report, which positively 
associates cancer of the tonsil to herbicide exposure.  

In October 2002, the veteran's oncologist submitted three 
medical articles.  This physician stated that the enclosed 
articles confirmed a powerful association between cancer risk 
and exposure to herbicides as well as an increased mortality 
due to cancer in patients exposed to herbicides.  He stated 
that there was substantial evidence specifically associating 
an increased mortality from respiratory cancer in patients 
exposed to herbicides.  He noted that one of the articles 
demonstrated a particularly elevated mortality ratio for 
herbicide-exposed patients developing cancers of the buccal 
cavity and pharynx.  The physician noted that the tonsil is 
the primary structure within the pharynx and was the site of 
the veteran's cancer.  He pointed out that the article also 
confirmed that in the 10-20 year period following exposure, 
the highest mortality ratio was found for buccal cavity and 
pharynx cancers.  The veteran's oncologist summarized that 
the studies provided very strong evidence associating 
herbicide exposure to increased cancer risk and mortality, 
with particular evidence linking that increase to cancers of 
the upper respiratory track, specifically including the 
pharynx and tonsil.

The veteran testified at a hearing before a Decision Review 
Officer in January 2003.  The veteran reported that he served 
twice in Vietnam, for a total of 25 months.  He stated that 
while in Vietnam he was in an area that received extensive 
spraying of Agent Orange.  He testified that he first noticed 
throat symptoms in January 1999, and that squamous carcinoma 
was diagnosed in April 1999.  The veteran listed the 
qualifications of his private oncologist, asserting that he 
was one of the most renowned head and neck cancer experts in 
the country.

In March 2003 , the veteran's case was referred to the Under 
Secretary for Health.  The Chief Public Health and 
Environment Hazards Officer provided a statement in April 
2003.  She noted that the veteran had served in Vietnam 
between July 1968 and March 1971.  She stated that the most 
recent general Institute of Medicine (IOM) National Academy 
of Sciences report of herbicides used in Vietnam did not 
specifically address the question of possible association 
between exposure to herbicides and cancer of the tonsil or 
oropharynx.  She stated that this indicated that the 
information obtained from their extensive review of all 
available scientific and medical literature did not permit 
the IOM to assign this disorder to one of its specific 
categories.  Moreover, the IOM review apparently included 
consideration of the article by Becher cited by the veteran's 
physician, since that study had been included in the list of 
references on page 137 of the IOM report.  The VA physician 
indicated that a lot of weight was being given to the IOM 
findings on the health effects from exposure to herbicides in 
Vietnam.  Therefore, at this time, she could not say that it 
was likely or at least as likely as not that the veteran's 
squamous cell carcinoma of the left tonsil and left cervical 
lymph nodes (oropharyngeal cancer) is the result of exposure 
to herbicides used in Vietnam.

In an April 2003 statement, the Director of the VA's 
Compensation and Pension Service stated that as a result of 
the aforementioned opinion, and following review of the 
evidence in its entirety, it was his opinion that there was 
no reasonable possibility that the veteran's squamous cell 
carcinoma of the left tonsil and left cervical lymph nodes 
was the result of exposure to herbicides in service. 

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in February 2004.  The veteran reported 
the extensive experience and expertise that his private 
physician had in the field of head and neck cancers.  The 
veteran also reported that he had extensive exposure to Agent 
Orange in service.  The veteran pointed out that the VA 
physician who provided an opinion, the Chief Public Health 
and Environment Hazards Officer, is not an oncologist, but 
rather is an expert in pulmonary medicine.  The veteran 
asserted that his physician's opinion deserved greater 
weight.  At the hearing the veteran submitted various 
documents showing that his treating physician had much 
experience and expertise in the study, diagnosis, and 
treatment of head and neck cancers.  The veteran also 
submitted a waiver of RO review of the newly submitted 
evidence.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The Court has held 
that "neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of [a claim for service 
connection] where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116 (a) or 38 C.F.R. § 
3.309(e)."  McCartt v. West, 12 Vet. App. 164, 168 (1999) 
(the Court held that because there was no evidence that the 
appellant had developed an enumerated disease, the Board's 
implicit determination that the appellant had presumptive in-
service exposure is erroneous as a matter of law).  Hence, 
prior to December 27, 2001, if a veteran did not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there was no presumption 
that the veteran was in fact exposed to herbicides in 
service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
chronic lymphocytic leukemia, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), including Note 2 
(2003).  The foregoing diseases shall be service connected if 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are 
also satisfied.

The veteran is not arguing, and the evidence does not 
otherwise establish, that he has a disease that is subject to 
presumptive service connection based on exposure to Agent 
Orange in Vietnam.  As such, the veteran may not prevail 
under the provisions of 38 C.F.R. § 3.309(e). 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his claimed disabilities.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

As noted above, the veteran's private oncologist, an expert 
at head and neck cancers, has provided three letters in 
support of the veteran's contention that his tonsil cancer is 
related to exposure to Agent Orange in service.  In his 
October 2002 statement, the oncologist submitted three 
medical articles to support his opinion.  This physician 
stated that it is as likely as not that the veteran's cancer 
of the tonsil was due to his exposure to Agent Orange during 
service.  

The Board notes that the VA medical statement from the Chief 
Public Health and Environment Hazards Officer only stated 
that she was not able to provide an opinion as to whether it 
was likely, or at least as likely as not, that the veteran's 
cancer was the result of exposure to herbicides used in 
Vietnam.  

While there is a statement from the Director of the VA's 
Compensation and Pension Service that it was his opinion that 
there was no reasonable possibility that the veteran's cancer 
was the result of exposure to herbicides, there is no 
indication that he is a physician.  

Since a physician, who is an expert of cancers of the head 
and neck, has opined that it was at least as likely as not 
that the veteran's cancer of the left tonsil was related to 
exposure to Agent Orange during service, and since no 
physician, including the VA Chief Public Health and 
Environment Hazards Officer, has indicated that the veteran's 
tonsil cancer was not due to exposure to Agent Orange during 
service, the Board finds that credible medical evidence of 
record supports the veteran's claim.  Consequently, the 
veteran is entitled to service connection for left tonsil 
cancer, to include residuals of surgery and treatment. 


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, to include residuals of surgery and 
treatment, is granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



